     Case 2:15-cv-00531-RFB-EJY Document 345 Filed 04/30/20 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC and BGC
 5   REAL ESTATE OF NEVADA, LLC
 6                  Plaintiff,                                              ORDER
 7          v.
 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Plaintiffs’ Motion for Leave to File Motion for Protective Order, and
15   Certain Exhibits, Under Seal. ECF No. 300. No opposition to this Motion was filed by Defendants.
16          As the party seeking to seal a judicial record, Plaintiffs must meet their burden of overcoming
17   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
18   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
19   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
20   showing that “compelling reasons” support secrecy). “Many courts have applied the compelling
21   reasons standard to . . . temporary restraining orders.” Ctr. for Auto Safety v. Chrysler Group, LLC,
22   809 F.3d 1092, 1096 n.2 (9th Cir. 2016) (collecting cases); see also Selling Source, LLC v. Red River
23   Ventures, LLC, No. 2:09-cv-01491-JCM-GWF, 2011 WL 1630338, at *5 (finding requests for
24   preliminary injunctive relief should be treated as dispositive motions for purposes of sealing court
25   records) (D. Nev. Apr. 29, 2011). The mere fact that the production of records may lead to a party’s
26   embarrassment, incrimination, or exposure to further litigation will not alone compel the court to
27   seal its records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir.
28   2003). Compelling reasons require a demonstration of something more, such as when court files
                                                     1
     Case 2:15-cv-00531-RFB-EJY Document 345 Filed 04/30/20 Page 2 of 3




 1   have become a vehicle for improper purposes, including use of records to gratify private spite,

 2   promote public scandal, disseminate libelous statements, or circulate trade secrets. Nixon v. Warner

 3   Commc’ns, 435 U.S. 589, 598 (1978).

 4             The Court has considered the Motion and the documents sought to be sealed. The Court

 5   finds Exhibits 1 and 2 to the Affidavit of Stephen M. Merkel, Esq. contain confidential and/or

 6   proprietary business information. Therefore, there is compelling reason for granting Plaintiffs’

 7   Motion as to these Exhibits.

 8             The Court further finds that Exhibits 4, 7, and 8 to Plaintiffs’ Motion contain confidential

 9   and/or proprietary business information. Therefore, there is compelling reason for granting

10   Plaintiffs’ Motion as to these Exhibits.

11             The Court further finds that references to these Exhibits in the redacted portions in Plaintiffs’

12   Motion are references to proprietary or confidential business information and, therefore, these

13   sections of Plaintiff’s Motion remain properly sealed.

14             However, the Court finds that Exhibit 9, which includes a series of invoices produced in

15   litigation, contains no proprietary or confidential information and, therefore, does not meet the

16   standards for sealing records.

17             Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Motion

18   for Protective Order, and Certain Exhibits, Under Seal (ECF No. 300) is GRANTED in part and

19   DENIED in part.

20             IT IS FURTHER ORDERED that Exhibits 1 and 2 to the Affidavit of Stephen M. Merkel,

21   Esq., attached to Plaintiffs’ Motion (ECF No. 298), shall remain sealed.

22             IT IS FURTHER ORDERED that Exhibits 4, 7, and 8 to Plaintiffs’ Motion shall remain

23   sealed.

24             IT IS FURTHER ORDERED that those portions of Plaintiffs’ Motion (ECF No. 298) that

25   are sealed shall remain sealed.

26             IT IS FURTHER ORDERED that Exhibit 9 to Plaintiffs’ Motion shall remain temporarily

27   sealed.

28
                                                         2
     Case 2:15-cv-00531-RFB-EJY Document 345 Filed 04/30/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that if any party to this dispute wishes to present additional

 2   information that justifies continuing to seal Exhibit 9 to Plaintiffs’ Motion (ECF No. 298), such party

 3   must do so within ten (10) days of this Order. If no additional information is provided by the close

 4   of business on the tenth (10th) day following the date of this Order, Exhibit 9 to Plaintiffs’ Motion

 5   (ECF No. 298) shall be refiled by Plaintiffs unsealed.

 6          DATED: April 30, 2020

 7

 8
                                                   ELAYNA J. YOUCHAH
 9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
